DETAILED ACTION
Allowable Subject Matter
Claims 1-20 area allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A magnetic chip detector comprising:
a first electric terminal;
a second electric terminal spaced apart from the first electric terminal to define a gap therebetween, the gap having a width between the first and second electric terminals and a depth between a first side and a second side of the gap, the first side of the gap defining an opening for establishing fluid communication between the gap and an ambient environment; and
a magnet disposed outside of the gap and adjacent the second side of the gap, the magnet including a recess defining a cavity in fluid communication with the gap to collect one or more magnetic chips that have entered the gap via the opening.”

The underlined limitation is shown at least in Figs. 2-5, Part 40, Part 140, Part 240 and Part 340 are the recess portion on the magnet Part 36.  The limitation further supported by at least the specification, Paragraph 29.  Based on the drawing, the teachings of the specification and the claimed language, the examiner considered the recess portion is formed and located on the magnet itself to reduce the occurrence of nuisance alarms (Abstract).

The examiner would like to thanks the representative, Agent Andre Theriault, to provide a clear explanation about the function and the purpose of the recess area of the magnet during the interview on 05/03/2022.

After reviewing the claimed language and the Remark, the examiner considered Kiriyama (US2018/0275083 A1) is still the closest reference to teach the claimed limitations.  However, Kiriyama still fails to teach at least the underlined limitations mentioned above.  In Kiriyama, the reference teaches a recess area (Fig. 4c, Part 404Bc area).  However, the recess area is a separated arts from a magnet 408B.  Therefore, the reference would still fail to teach, explain or indicate a recess portion is formed and located on the magnet itself.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitation mentioned above.  Therefore, Claim 1 is allowed.

Claims 12 and 17 are allowed based on at least the same reasons as Claim 1.  Claims 2-11, 13-16, 18-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747